Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 20, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub No. US 2018/0129043 A1, hereinafter Kim) and further in view of Das (Pub No. US 2018/0374962 A1, hereinafter Das).
With regards to claim 17, Kim teaches a semiconductor structure, comprising: 
a substrate (see Fig. 3, substrate 210); 
a channel region over the substrate, the channel region including a first two- dimensional material having a semiconductor property (see Fig. 3, channel region 240 also including 241, see ¶54, comprised of TMCD for example which is a 2D material with a semiconductor property, see ¶56);
a source/drain structure at least partially over the channel region, the source/drain structure including a second two-dimensional material having a semimetal property (see Fig. 3, source/drain structures 250S/250D comprised of graphene which is a 2D material with semimetal properties, see ¶57); and 

	Kim, however, is silent teaching a third layer of two-dimensional material between the gate structure and the channel region and abutting the first two-dimensional material of the channel region.
	In the same field of endeavor, Das teaches how multiple 2D monolayers are applied to forming the channel layer (see ¶50, for example).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that multiple 2D layers (i.e. monolayers) are applied to forming the channel layer for purposes of generating van der Waals forces between the individual layers for conductive purposes for the device as taught by Das.

With regards to claim 20, Wang teaches the semiconductor structure of claim 17, wherein the first two- dimensional material is molybdenum disulfide (see ¶40).

	With regards to claim 37, Das teaches the semiconductor structure of claim 17, wherein the two- dimensional material of the third layer has a semimetal property (see ¶50, WTe2 can be selected as a semimetal).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Das as applied to claim 17 above, and further in view of Wang et al. (ACS Appl. Mater. Interfaces 2015, 7, 11490-11496).

In the same field of endeavor, Wang teaches how B-antimonene is beneficial because of its unique stable properties as well as its semiconducting properties (see Abstract).  One of ordinary skill could be inclined to utilize B-antimonene as a 2D material for a source/drain of a device in order to take advantage of its unique mechanical properties as taught by Wang.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a B-antimonene material into the source/drain components in order to provide mechanical strength and stability to the structure as taught by Wang.

With regards to claim 19, Wang teaches the semiconductor structure of claim 18, wherein the second two-dimensional material is a B-allotrope of antimonene (see page 11495).

Allowable Subject Matter
Claims 21-23, 25-35 are allowed.
Claim 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML